Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  139725(74)                                                                                            Stephen J. Markman
                                                                                                        Diane M. Hathaway
  MARIA C. ABAY, Personal Representative of the                                                        Alton Thomas Davis,
                                                                                                                          Justices
  Estate of MIRA E. ABAY,
               Plaintiff/Counter-Defendant-
               Appellant,
                                                                     SC: 139725
  v                                                                  COA: 283624
                                                                     Oakland CC: 2006-075016-CK
  DAIMLERCHRYSLER INSURANCE
  COMPANY,
           Defendant/Counter-Plaintiff/Cross-
           Plaintiff/Third-Party-Appellee,
  and
  DAIMLERCHRYSLER CORPORATION, a/k/a
  CHRYSLER LLC,
           Defendant-Appellee,
  and
  JAMES E. TRENT and KELLY ROSE BROOKS,
             Defendants/Cross-Defendants,
  and
  AUTO CLUB GROUP INSURANCE COMPANY,
  d/b/a AAA MICHIGAN, and ALVIN JEROME TAYLOR,
             Third-Parties.
  ________________________________________


        On order of the Chief Justice, the motion by plaintiff-appellant for extension to
  August 24, 2010 of the time for filing her reply brief is considered and it is GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 1, 2010                   _________________________________________
                                                                                Clerk